Citation Nr: 1800207	
Decision Date: 01/04/18    Archive Date: 01/19/18

DOCKET NO.  10-37 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to increased initial ratings for post traumatic stress disorder (PTSD), currently rated as 10 percent disabling from October 21, 2009; 30 percent disabling from December 30, 2011; and 50 percent disabling from April 19, 2016.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) prior to July 19, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel
INTRODUCTION

The Veteran had active duty service from April 1977 to January 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In a December 2009 rating decision, the RO granted service connection for PTSD and assigned a 10 percent disability rating, effective October 21, 2009.  At the same time, the RO denied service connection for low back condition. 

In a July 2012 rating decision, the RO increased the rating for PTSD to 30 percent disabling, effective December 30, 2011.  

In an April 2016 rating decision, the RO increased the rating assigned for PTSD to 50 percent disabling, effective April 19, 2016.

In an October 2016 rating decision, the RO denied entitlement to a TDIU.  

In a January 2017 rating decision, the RO granted entitlement to a TDIU, effective July 19, 2016.  

The issue of entitlement to service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire period under review, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in most areas, but not by total occupational and social impairment.

2.  The Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment as of July 19, 2016.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for a 70 percent initial rating for PTSD, but no higher, have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2017).

2.  The criteria for an effective date prior to July 19, 2016 for entitlement to TDIU have not been met.  38 U.S.C. § 5103, 5107, 5110 (West 2012); 38 C.F.R. § 3.141, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist, with respect to the issues decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Legal Criteria

A.  Relevant Laws and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.
Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  See Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under VA's General Rating Formula for Mental Disorders.  

Under the formula, a rating of 30 percent is warranted if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

B.  Factual Background and Analysis

A review of VA treatment records show that in October 2009, the Veteran had complaints of difficulty with sleeping, concentrating, irritability, and feeling on edge at all times.  He was concerned about his depression, anxiety, panic attacks, reduced need for sleep, mood swings, anger problems, paranoid thinking, and difficulty with sleeping.  On mental status examination, the Veteran's mood was depressed and anxious.  Subsequently, in October 2009, the Veteran reported that he was looking for work and taking courses.  He reported that he has never seriously injured anyone, but has considered it.  He stated that he has chronic thoughts about killing other people (namely his ex-wife and ex-coworkers), but denied any actual intent or plan to harm them.  He denied suicidal ideations.  He reported that he slept an average of three hours a night; and had low energy, appetite, and interest lately.  He exhibited nightmares.  He reported that he had no relationship with his dad and siblings.  He has been married four times and has a total of eight children from these marriages and other relationships.  Two of his sons lived with him (ages 9 and 6).  He has a history of legal problems surrounding "delivery of controlled substances" and "lying about unemployment."  

On mental status examination, the Veteran's mood was euthymic and his affect was full.  The examiner noted the Veteran's long history of problems with controlling his anger, impulses, and interpersonal relationships.  In December 2009, the Veteran reported that his challenges regarding work were finding childcare, his past criminal record, and school.  He reported that he was in school to become a medical assistant.  He stated that he has nightmares, nightly and flashbacks two to three times a week.  On mental status examination, his mood was worried and his affect was anxious.  He was casually and neatly dressed.  His was cooperative, but guarded.  There was no impairment in his thought processes and content or with his memory.  He denied suicidal and homicidal thoughts.  

VA treatment records dated in September 2010 included the Veteran's reports of ongoing anxiety, irritability, panic attacks, stress, poor sleep, and anger.  He had occasional suicidal ideations, which had been ongoing for a number of years.  He reported ongoing flashbacks, nightmares, and hypervigilance/hyperarousal.  He reported having declined focus and concentration at work (though it was only his 4th day at his new job).  

On December 2011 VA PTSD disability benefits questionnaire examination, the examiner determined that the Veteran's mental disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported intrusive memories and nightmares, avoidance behavior, hyperarousal, hypervigilance, irritability, anger, difficulty with trusting others, and feeling distant from others.  The Veteran has been married four times and married and divorced from his fourth wife several times.  He was separated from his fourth wife.  The examiner noted that records indicated that he had been abusive to his past wives and children.  He reported that he has had many jobs since moving to Texas in 2009.  He currently was working in a nursing home.  He reported that he had the tendency to become verbally aggressive and defensive with others.  His symptoms included depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining effective work and social relationships, and suicidal ideation.  

On April 2016 VA PTSD DBQ examination, the examiner determined that the Veteran's mental disability caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported living with his wife and five children.  He stated that he had been working as a "medication aid" since December 2015.  He claimed that he had six or seven jobs in the past year.  He indicated that he didn't stay too long at a job because people would get on his nerves.  He indicated that he was getting ready to start his own "co-staffing agency."  He stopped going to school because he "couldn't get into it."  He described having his mind preoccupied and being unable to focus.  He reported nightmares, isolation, anger, intrusive thoughts, and panic attacks.  His PTSD was manifested by anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairment, disturbances in motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired impulse control, such as unprovoked irritability with periods of violence.  His appearance was appropriate, mood and affect were anxious, attitude was cooperative, speech and motor activity were unremarkable; thought process and judgment were intact, and there was no reported risk of harm to himself, others, or property. 

A VA treatment record dated in March 2016, noted the Veteran's reports of having problems with his supervisor and his mood was angry.  On mental status examination, his appearance was fairly groomed, casually dressed.  He was friendly and cooperative.  His speech was normal.  His mood was angry and affect was appropriate, full range, and euthymic.  His thought process and content were normal.  There were no changes with his memory and his judgment was unimpaired.  

Overall, the Board finds that throughout the appeal period, a 70 percent rating is warranted because the Veteran's PTSD was manifested by: impaired sleep; nightmares; difficulty with concentrating; irritability; flashbacks; depression; anxiety; panic attacks; reduced need for sleep; mood swings; anger problems; paranoid thinking; thoughts of harming others; suicidal ideations; low appetite and energy; depressed and euthymic mood; impaired impulse control; hypervigilance/hyperarousal; intrusive memories; avoidance behavior; difficulty with trusting others; suspiciousness; feeling distant from others; verbal aggression and defensiveness with others; mild memory loss; difficulty in establishing and maintaining effective work and social relationships.  Collectively, these symptoms are of the type, extent, severity, and/or frequency that more nearly approximate occupational and social impairment with deficiencies in most areas of the Veteran's life, including work, school, family relations, judgment, thinking, and mood.  See Mauerhan, 16 Vet. App. 436 (2002).

The Court has held that the presence of suicidal ideation alone may cause occupational and social impairment with deficiencies in most areas (a 70 percent disability rating under 38 C.F.R. § 4.130).  See Bankhead v. Shulkin, 29 Vet. App. 10 (2017).  The Court specified that VA must not require "more than thought or thoughts to establish the symptom of suicidal ideation," and may not require that the Veteran have been hospitalized or treated on an inpatient basis to establish suicidal ideation. Id.  Moreover, the Court cautioned VA not to conflate the risk of "suicidal ideation, which VA generally considers indicative of a 70 [percent] evaluation, and his risk of self-harm, the persistent danger of which VA generally considers indicative of a 100 [percent] evaluation." Id.  As applied, the suicidal and homicidal ideations found throughout the time period on appeal is sufficient to establish the suicidal and homicidal ideation symptom at a frequency and severity level consistent with a 70 percent rating in the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.  Moreover, the Veteran's social impairment as demonstrated by impaired family relations, isolation, and avoidance, show that when viewed holistically, looking at both social AND occupational impairment and the Veteran's history of ongoing symptoms, the Veteran's disability picture more nearly approximates a severity level warranting the 70 percent rating. 

However, the Board finds that the preponderance of the evidence is against a finding that his PTSD resulted in total occupational and social impairment to warrant a 100 percent disability rating.  In this regard, there is no evidence in the record showing that his PTSD was manifested by such symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.

Indeed, his VA treatment records indicate that the Veteran has consistently been noted to be oriented to person, time, and place.  There is nothing in the record which suggests that he has ever suffered from hallucinations or delusions.  There is also nothing in the record suggesting that he has been unable to perform activities of daily living, that he requires personal monitoring for safety, or that he is incapable of maintaining personal hygiene.  To the contrary, his VA treatment records and VA examination reports note that the Veteran exhibits a level of functioning where he is able to provide self-care, handle his financial affairs, and engage in generally normal conversation.   

In addition, total social and/or occupational impairment has not been demonstrated as he has been able to maintain a longstanding relationship with his current wife, has five of his children living with him, and has been intermittently employed and going to school throughout the appeal.   Although, he has difficulty with establishing and maintaining relationships, the Veteran does have relationships with others, albeit impaired.  

Under these circumstances, the Board finds that the Veteran is not shown to have experienced symptoms of the type, extent, and frequency or severity to result in total occupational and social impairment as contemplated by the rating criteria for a 100 percent rating.

The Board adds that GAF [Global Assessment Functioning] scores assigned during the relevant period do not provide a basis for assigning a rating higher than 70 percent.  Indeed, the Veteran's assigned GAF scores have been no lower than 55, representing moderate symptoms under the DSM-IV (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  In light of the Veteran's demonstrated thoughts of suicide, his aggressive tendencies and impaired impulse control, the Board finds that the Veteran's overall disability picture more closely approximates the criteria outlined for the assignment of a 70 percent rating.  

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

In sum, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's PTSD symptoms more nearly approximate the criteria under Diagnostic Code 9411 for a rating of 70 percent, but no higher, for the entire period on appeal.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.




III.  Earlier Effective Date for TDIU

The Veteran was awarded a TDIU by an October 2016 rating decision effective July 19, 2016.   He contends that he is entitled to a TDIU prior to July 19, 2016.

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).  Generally, the effective date of an increased rating is either the date of the claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110 (a) (West 2012); 38 C.F.R. § 3.400 (o)(1) (2017).  An exception to this rule states that the effective date of an increased rating will be the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within one year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2).

A TDIU may be granted where a veteran is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or higher, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or higher, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155 (West 2012); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2017).  A total disability rating may also be assigned on an extraschedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16 (b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience, but not to his or her age or to disability caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service connected disabilities include PTSD, pes planus, and bilateral toenail condition with skin condition of the left foot.  In light of grant above, the Veteran has met percentage requirements effective October 21, 2009.  The Board is cognizant that the Court held in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a claim for a TDIU, either expressly raised by the Veteran or reasonably raised by the record, is part of the claim for an increased rating.  In this case, the Veteran did seek increased initial ratings for PTSD for the appeal period from October 21, 2009, and has suggested that his psychiatric disorder has impacted his employment.  

VA treatment records dated in October and December 2009 reflect that the Veteran was looking for work and was taking classes to become a medical assistant.  At that time, he indicated that his challenges with finding work were unrelated to any of his service-connected disabilities, but rather were related to finding childcare, his past criminal record, and school. 

In January 2010, the Veteran filed a claim for SSA disability benefits for affective/mood disorders and a back disorder.  On the Form SSA-3368, "Disability Report," the Veteran claimed that he was still working.  In February 2010, an examiner noted the Veteran's reports of being too disabled because of his PTSD, feet, and back pain; however, the examiner found that although the Veteran had some limitations, his daily activities were not significantly affected.  The Veteran provided a history of working as a custodian from January 2010 to the present, an electronics assembler in October 2009; a field supervisor from April 2004 to July 2009, a document specialist from May 2003 to April 2004, and a security officer from February 2001 to March 2003.  A March 2010 mental residual functional capacity assessment revealed that the Veteran was maximally able to understand, remember, and carry out complex instructions, make important decisions, attend and concentrate for extended periods, interact with others, accept instructions, and respond to changes in a routine work setting; the alleged severity of limitations due to the Veteran's symptoms were not supported by the evidence.  A March 2010 physical residual functional capacity assessment regarding the Veteran's back and feet found that the alleged limitations were not supported by the record.  The claim was denied in March 2010. 

At the time of the December 2011 VA PTSD examination, the Veteran reported that he was working at a nursing home.  

On his August 2014 VA foot conditions examination, the Veteran reported that he changed jobs from being in security and as a CAN due to problems with standing, walking, lifting, and sitting due to his feet.  He was now a medication aide, but still had pain in his feet. 

During his April 2016 VA PTSD examination, he reported that he had been working as a "medication aid" since December 2015, but was getting ready to start his own "co-staffing agency."  

On a Form SSA-3368, "Disability Report," the Veteran claimed that he stopped working in July 2016 because of his neuropathy, PTSD, diabetes, and back pain.  He reported that he completed two years of college in June 2009 and completed specialized job training or school to become a medication aide, CNA, in March 2010.  He summarized his work history as a medication aide form January 2012 to March 2015, a laborer/driver from March 2015 to June 2015, and a medication aid from August 2015 to July 2016.

On his Veteran's Application for Increased Compensation Based on Unemployability, received July 28, 2016, the Veteran reported that his pes planus began affecting his employment on July 9, 2016 and the he last worked full-time on July 17, 2016.  He indicated that he did not leave his last job because of his disability.  He reported a full-time work history from January 2012 through July 2016, in which he was paid from $1800.00 to $2344.00 a month. 

Multiple VA Forms 21-4192, Request for Employment Information, were received in August 2016.  The forms demonstrated that the Veteran worked as a medication aide from June 11, 2012 to February 26, 2013 at Senior Care with varied hours until he quit.  He worked 32 hours a week at San Gabriel from October 2013 to April 2015 when he was terminated due to job abandonment.  A form completed by his former employer/supervisor reflects that he worked as a certified nurse's aide with a beginning date of employment as December 4, 2015 and an ending date of employment of July 18, 2016 with a last day worked reported as July 30, 2016.  

Overall, a review of the evidence, taken in total, does not demonstrate that the Veteran was actually unable to obtain or maintain substantially gainful employment as a result of his service-connected disabilities prior to July 19, 2016.  In addition, beyond the Veteran's or his representative's statements, the Veteran has not submitted evidence showing that it was factually ascertainable that he was prevented from working due to his service-connected disabilities prior to July 19, 2016.

While the Board does not wish to minimize the nature and extent of the Veteran's overall level of disability, the evidence of record does not support a finding that his service-connected disabilities were so severe as to produce an inability to secure or follow gainful employment prior to July 19, 2016.  Although his disabilities clearly impair the Veteran, the evidence does not reflect gainful employment was precluded solely due to the Veteran's service-connected disabilities. 

Accordingly, the claim for an effective date earlier than July 19, 2016, for the grant of a TDIU is denied.


ORDER

An initial disability rating of 70 percent, but no higher, for PTSD is granted.

Entitlement to an effective date prior to July 19, 2016, for the award of a TDIU is denied.


REMAND

Although the Board regrets the delay, it finds that additional development is necessary prior to appellate review of the issues of entitlement to service connection for a low back disability.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). 

The Veteran was afforded a VA examination in April 2016, in which the examiner opined that the Veteran's back condition was not caused or aggravated by his service-connected bilateral pes planus because there was no clear cut anatomical and physiological relation to bilateral pes planus.  However, the Board notes that there does not need to be a "clear cut" relationship, but rather only a 50 percent or greater probability of a relationship.  Additionally, a September 2010 VA treatment record suggests that the Veteran has custom made orthotics for his flat foot to help with his back pain.  The Veteran is also service-connected for a bilateral toenail condition with skin condition of left foot, which should also be considered in a new opinion. 

Furthermore, the examiner identified the Veteran's low back disability solely as low back strain, and indicated in the April 2016 opinion that the Veteran's low back pain was related to a strain in service; however, in an August 2016 addendum, the examiner opined that it was less likely than not that the Veteran's back condition was incurred in service since the Veteran was not treated for a back condition in service.  A review of the Veteran's VA treatment records reveals that the Veteran has degenerative joint disease in his back.  Therefore, a new examination and opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the appellant's claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

While on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from March 2016 to the present

Accordingly, the case is REMANDED for the following action:

1. Obtain complete VA treatment records from March 2016 to the present. 

2. After securing any necessary authorization, obtain any private treatment records as the Veteran may identify relevant to his claims.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed low back disability.  Upon review of the Veteran's claims file, interview of the Veteran and examination, the examiner should respond to each of the following:

a.) Clarify the Veteran's current low back disabilities, to include arthritis.  A current disability is one shown at any time since October 2009, even if it has resolved.

b.) For each low back disability identified, is it at least as likely as not (a 50 percent or greater probability) that such disability had its onset in, or is otherwise related to the Veteran's period of service?

c.) Notwithstanding the answer to (b) above, it is at least as likely as not that any identified low back disability was caused or aggravated beyond its natural progression by his service-connected pes planus and/or bilateral toenail condition?  

The examiner should consider all pertinent medical and lay evidence, including a September 2010 VA treatment record suggesting that the Veteran has custom made orthotics for his flat foot to help with his back pain.  The examiner should provide reasons for the opinions.

4. Then, readjudicate the claim on appeal.  If any benefit sought remains denied, issue an appropriate Supplemental Statement of the Case and provide the Veteran and his representative the requisite period of time to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


